UNITED STATES I)IS'I`RICT COURT
WESTERN })ISTRICT OF LOUISIANA

LAFAYETTE DIVISION
ANNETTE GARDNER CASE NO. 6:18-CV-01152
VERSUS JUDGE SUMMERHAYS
CATO CORP MAGISTRATE JUDGE HANNA
JUDGMENT

This matter Was referred to United States Magistrate Judge Patricl< J. Hanna
for report and recommendation After an independent review of the record, and
noting the absence of any objections, this Court concludes that the Magistrate
Judge’s report and recommendation [Rec. Doc. 14] is correct and adopts the findings
and conclusions therein as its own. Accordingiy,

IT IS ORDERED, ADIUDGED, AND DECREED that this matter is
REMANDED to the 15th Judicial District Court, Lafayette Parish, Louisiana, for
lack of subject-matter jurisdiction, consistent with the report and recommendation

Signed at Lat`ayette, Louisiana, this t`§'& dayo March, 2019 ...... -»~~""`\

§ y 5 W g

 

ROBERT`R~ sUi\/MERHAYS §
UNITED sTATEs DISTRICT JUDGE\

\\/

t

l

 

